Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication office action is in response to the filing of Patent Application 16774011 on 1/28/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent App Pub 20170169230) In view of Shrader (U.S. Patent 6009475).

	Regarding claim 1,
(See paragraphs 32, 35, 36, Zheng teaches “These changes can be monitored and/or aggregated by a threat update module 128. Specifically, the threat update module 128 can be configured to monitor traffic, data flows, and other real-time aspects of applications in one or more of the base layer 202, the threat modeling layer 204, and the security controls layer 206. The threat update module 128 can interact with the visualization module 116 and supply data to the visualization module 116 via the input 104 for graphically illustrating the changes to the application landscape in the threat update layer 208”;  active firewall which receives a test communication and then security protocols are applied. )
Zheng  does not explicitly teach but Shrader teaches verifying that a source of the test communication flow is trusted;  (See column 8 line 65 to column 9 line 9, claim 1 , Shrader teaches “presenting a user interface in which a test packet can be defined, wherein the user interface includes means for defining values for attributes of the test packet, wherein the attributes of the test packet are selected from a set of attributes of normal packets normally sent between the secure and nonsecure computer networks; responsive to user input, validating a defined test packet against a set of filter rules in the firewall;” validating a test packet that is trusted by way of allowing a user to set particular set attributes.)
(See column 8 line 65 to column 9 line 9, claim 1 , Shrader teaches “presenting a user interface in which a test packet can be defined, wherein the user interface includes means for defining values for attributes of the test packet, wherein the attributes of the test packet are selected from a set of attributes of normal packets normally sent between the secure and nonsecure computer networks; responsive to user input, validating a defined test packet against a set of filter rules in the firewall;”; applying firewall rules to test packets that are used based on their creation by the user interface which can only pick attributes designated and trusted to it. )
outputting a result of applying the configured set of one or more protection mechanisms to the test communication flow for further analysis. (See column 8 line 65 to column 9 line 9, claim 1 , Shrader teaches “responsive to failure of the test packet in the validating step, displaying a filter rule which denied the test packet in the set of filter rules.”; displaying the result of the test packet going through the firewall in this case a failure of the packet flow)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Shrader with Zheng because both deal with testing security points in a network. The advantage of incorporating (rewrite the limitation) of Shrader into Zheng is that Shrader teaches that there is not require the memorization of many commands, or the memorization of (See paragraphs [0004] - [0006], Shrader)

	Regarding claim 2,
Zheng and Shrader teach the method as described in claim 1 further including diverting the test communication flow away from a target system in the live production environment.(See paragraphs 25, 27, Zheng teaches filtering/diverting tests packets coming into the firewall)
	
	Regarding claim 3,
Zheng and Shrader teach the method as described in claim 1.
Shrader further teaches further including generating the test communication flow at a front-end test initiator system. (See column 8 line 65 to column 9 line 9, claim 1 , Shrader teaches “presenting a user interface in which a test packet can be defined, wherein the user interface includes means for defining values for attributes of the test packet”; generating  test packet in the front end system) See motivation to combine for claim 1.

	Regarding claim 4,
Zheng and Shrader teach the method as described in claim 3.
Shreader further teaches wherein the further analysis includes one of: returning a response to the test initiator system, forwarding data to a test results management system, and issuing an event to an activity monitoring and recording system.(See column 1 lines 40 column 2 line 2, Shrader teaches returning a response to the security test system) See motivation to combine for claim 1.

	Regarding claim 5,
Zheng and Shrader teach the method as described in claim 1.
Shrader further teaches wherein the configured set of one or more protection mechanisms includes one of: an access control list filter, a malicious code detector, and a signature-based algorithm. (See column 4 lines 9-32, Shrader teaches protecting against IP spoofing/ malicious code) See motivation to combine for claim 1.

	Regarding claim 6,
Zheng and Shrader teach the method as described in claim 1.
Shrader further teaches wherein a distinct protection mechanism is applied with respect to the test communication flow. (See column 4 lines 9-32, Shrader teaches ip filtering and protects against IP spoofing) See motivation to combine for claim 1. 

Claims 8-13 list all the same elements of claims 1-6, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-6 applies equally as well to claims 8-13.  Furthermore with regards to the limitation of Apparatus for testing in a live production environment, the live production having a security control point that is active in the live protection environment, the security control point having a configured set of one or more protection mechanisms that are applied to data packets passed to the security control point; comprising: one or more hardware  (See paragraphs 32, 35, 36, Zheng teaches “These changes can be monitored and/or aggregated by a threat update module 128. Specifically, the threat update module 128 can be configured to monitor traffic, data flows, and other real-time aspects of applications in one or more of the base layer 202, the threat modeling layer 204, and the security controls layer 206. The threat update module 128 can interact with the visualization module 116 and supply data to the visualization module 116 via the input 104 for graphically illustrating the changes to the application landscape in the threat update layer 208”;  active firewall which receives a test communication and then security protocols are applied. )

Claims 15-20 list all the same elements of claims 1-6, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-6 applies equally as well to claims 15-20.  Furthermore with regards to the limitation of a computer program product in a non-transitory computer readable medium for use in a data processing system for testing in a live production environment, the live production having a security control point that is active in the live protection environment, the security control point having a configured set of one or more protection mechanisms that are applied to data packets passed to the security control point, the computer program product holding computer program instructions executed in the data processing system and configured to: (See paragraphs 32, 35, 36, Zheng teaches “These changes can be monitored and/or aggregated by a threat update module 128. Specifically, the threat update module 128 can be configured to monitor traffic, data flows, and other real-time aspects of applications in one or more of the base layer 202, the threat modeling layer 204, and the security controls layer 206. The threat update module 128 can interact with the visualization module 116 and supply data to the visualization module 116 via the input 104 for graphically illustrating the changes to the application landscape in the threat update layer 208”;  active firewall which receives a test communication and then security protocols are applied. )

	Regarding claim 22,
Zheng teaches a method of testing in a live production environment in which a production system is protected by a security control point, the security control point having an associated set of one or more protection mechanisms that are applied to data packets passed to the security control point, comprising: (See paragraphs 32, 35, 36, Zheng teaches “These changes can be monitored and/or aggregated by a threat update module 128. Specifically, the threat update module 128 can be configured to monitor traffic, data flows, and other real-time aspects of applications in one or more of the base layer 202, the threat modeling layer 204, and the security controls layer 206. The threat update module 128 can interact with the visualization module 116 and supply data to the visualization module 116 via the input 104 for graphically illustrating the changes to the application landscape in the threat update layer 208”;  active firewall which receives a test communication and then security protocols are applied. )
(See column 8 line 65 to column 9 line 9, claim 1 , Shrader teaches “presenting a user interface in which a test packet can be defined, wherein the user interface includes means for defining values for attributes of the test packet, wherein the attributes of the test packet are selected from a set of attributes of normal packets normally sent between the secure and nonsecure computer networks; responsive to user input, validating a defined test packet against a set of filter rules in the firewall;”; the source of the test is the user applying metrics to the packet )
configuring a second test system as a destination of the test communication flow; (See column 8 line 65 to column 9 line 9, claim 1 , Shrader teaches “presenting a user interface in which a test packet can be defined, wherein the user interface includes means for defining values for attributes of the test packet, wherein the attributes of the test packet are selected from a set of attributes of normal packets normally sent between the secure and nonsecure computer networks; responsive to user input, validating a defined test packet against a set of filter rules in the firewall;”; the packet is then run through the destination aka the firewall )
diverting the test communication flow as processed through the one or more protection mechanism away from the production system for further analysis. (See paragraphs 25, 27, Zheng teaches filtering/diverting tests packets coming into the firewall)
(See column 8 line 65 to column 9 line 9, claim 1 , Shrader teaches “presenting a user interface in which a test packet can be defined, wherein the user interface includes means for defining values for attributes of the test packet, wherein the attributes of the test packet are selected from a set of attributes of normal packets normally sent between the secure and nonsecure computer networks; responsive to user input, validating a defined test packet against a set of filter rules in the firewall;”; applying firewall rules to test packets that are used based on their creation by the user interface which can only pick attributes designated and trusted to it. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Shrader with Zheng because both deal with testing security points in a network. The advantage of incorporating (rewrite the limitation) of Shrader into Zheng is that Shrader teaches that there is not require the memorization of many commands, or the memorization of information from a number of display screens, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Shrader)

Allowable Subject Matter
Claims 7, 14, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	15.  Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of United States Patent 10594720.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001) (Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)); In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NINOS DONABED/Primary Examiner, Art Unit 2444